DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "macroclimate device", "microclimate device", “thermal radiation sources”, “thermal convection sources” and “thermal conduction sources” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In particular, paragraph 34 and 66 disclose:
Microclimate device: climate controlled seats, head rest/neck conditioner, climate controlled headliner, steering wheel, and heated gear shifter
Macroclimate device: central HVAC system
Thermal radiation sources: solar radiation source or heat load from components within the vehicle such as an instrument panel
Thermal convection sources: airflow from vents
Thermal conduction sources: cooling from seat back or steering wheel
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goenka et al. (US 2013/0232996, herein Goenka) in view of Ishikawa et al. (US 5,603,226, herein Ishikawa) and Remond et al. (US 6,892,808, herein Remond).
In regards to claim 1, Goenka discloses
A vehicle microclimate system (Fig.1) comprising:
a HVAC thermal conditioning system (28) configured to provide a macroclimate environment;
an auxiliary thermal conditioning system (30) that has multiple microclimate devices (58, 60, 66), the microclimate devices configured to be arranged within an interior space (14) that provides the macroclimate environment to an occupant, the microclimate devices are configured to provide a microclimate environment to the occupant (at the seat) different than the macroclimate environment, the microclimate devices configured to be in close proximity to a region of the occupant (Fig.1); and
a controller (32) in communication with the microclimate devices, the controller is configured to calculate an occupant personal comfort (Fig.5, 108);
wherein the controller configured to automatically command the microclimate devices in response to the calculated occupant personal comfort to achieve a desired occupant personal comfort (Fig.5, 116);
wherein the automatic command from the controller is configured to control at least one of multiple microclimate devices to achieve the desired occupant personal comfort (Fig.5, 116); and
wherein the controller includes a power management module (Fig.4, 84) configured to adjust the HVAC thermal conditioning system according to a power management control algorithm while adjusting and apportioning thermal energy sources to achieve the desired occupant personal comfort (paragraph 36, algorithms and software are used to minimize electrical energy consumption of the vehicle).
Goenka does not disclose that the occupant personal comfort is calculated based upon a thermal energy experienced by the occupant from thermal radiation sources, thermal convection sources, and thermal conduction sources and the automatic command configured to adjust and apportion the thermal conduction sources and/or thermal radiation sources experienced by the occupant.
Ishikawa teaches a vehicle microclimate system (Fig.1) and a controller (22) that determines occupant personal comfort, which is calculated based upon a thermal energy experienced by the occupant from a thermal radiation source and a thermal convection source (col.10 lines 22-50, a sum of thermal energy provided is determined to obtain occupant personal comfort, including a thermal radiation source Ts and a thermal convection source Va). It is also interpreted that a thermal conduction source may be provided by Goenka’s seat heater (66).
In addition, Remond teaches a vehicle microclimate system (Figs.1 and 3) and a controller (Fig.1) that determines occupant personal comfort, which is calculated based upon a thermal energy experienced by the occupant from a thermal radiation source, a thermal convection source, and a thermal conduction source (Fig.3, φRS, φRV and φS being thermal radiation sources, φcd being a thermal conduction source, and φcv being a thermal convection source).
The thermal convection sources and thermal conduction sources are apportioned to achieve the desired occupant personal comfort (both Ishikawa and Remond disclose similar equations for determining occupant personal comfort).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goenka’s controller to determine occupant personal comfort calculated based upon a thermal energy experienced by the occupant from a thermal radiation source, a thermal convection source and a thermal conduction source as similarly taught by Ishikawa and Remond in order to provide a more accurate method of determining occupant personal comfort to control the macro and microclimate devices.
In regards to claim 2, Goenka discloses that a region of the occupant includes at least one of a hand, a foot, a neck, a face, a leg, an arm, a head and a torso (Fig.1), and the at least one of multiple microclimate devices is provided by at least one of a steering wheel, a seat, a door panel, an armrest, a dash panel and a roof panel (Fig.1).
In regards to claim 3, Goenka discloses that the power management control algorithm is configured to command the microclimate system to precondition the vehicle based on at least two of a cabin temperature, a cabin humidity, an exterior vehicle temperature and an exterior vehicle humidity (Fig.6, steps 206 and 208).
In regards to claim 4, Goenka discloses that the power management control algorithm is configured to adjust the microclimate system based on the HVAC thermal conditioning system operation and a cabin environment to converge on desired comfort and avoid overshooting desired occupant personal comfort (Fig.6 and paragraphs 49 and 50).
In regards to claim 5, Goenka discloses that the power management control algorithm is configured to adjust the microclimate system based upon occupant characteristics related to the occupant personal comfort that include at least one of occupant identification and profile, time of day, microclimate system settings at end of a last key cycle (paragraphs 49 and 50).
In regards to claim 6, Goenka discloses that the occupant personal comfort is based upon occupant characteristics uses at least one of measured occupant information, user-input occupant information and learned occupant information (Fig.5, measured occupant information is used).
In regards to claim 7, Goenka discloses an occupant comfort sensor (72) in communication with the controller, the occupant comfort sensor configured to detect the occupant characteristics, the controller configured to use the detected occupant characteristics for determining the occupant personal comfort (paragraph 29).
In regards to claim 8, Goenka discloses that the occupant characteristics include at least one of occupant core temperature, occupant skin temperature and occupant skin moisture (paragraph 29).
In regards to claim 9, Goenka discloses that the occupant comfort sensor is an IR sensor configured to detect the occupant skin temperature (paragraph 32).
In regards to claim 10, Goenka discloses that the user-input occupant information corresponds to a user-input occupant profile including at least one of gender, height, weight and occupant-provided comfort data (paragraph 37, occupant’s comfort data collected by sensors as well as provided by the user interface is stored).
In regards to claims 11 and 14, Goenka does not disclose the controller is configured to detect a solar load on the vehicle, or that the occupant personal comfort is calculated based upon the equation TEOCC = Ʃqr + Ʃqcv + Ʃqcd, wherein TEOCC is the thermal energy experienced by the occupant, qr corresponds to the thermal radiation sources, qcv corresponds to the thermal convection sources, and qca corresponds to the thermal conduction sources, wherein the automatic command from the controller is configured to adjust Ʃqcd and/or Ʃqr by controlling at least one of multiple microclimate devices to achieve the desired thermal comfort according to the equation.
Ishikawa and Remond teach that the controller is configured to detect a solar load on the vehicle relating to the thermal radiation sources qr based upon a solar load parameter (Remond, col.11 lines 50-67 and col.12 lines 1-5), at least one of the microclimates device commanded in response the solar load parameter, the controller is configured to determine the solar load based upon at least one of vehicle location, vehicle direction of travel, detected light intensity and sun (Goenka, paragraph 29, sensors 72 monitor parameters including sun load/heat flux; Ishikawa, col.8 lines 62-67; and Remond, col.12 lines 1-13),
Wherein the occupant personal comfort is calculated based upon an equation TEOCC = Ʃqr + Ʃqcv + Ʃqcd (Ishikawa, equation in col.10 line 20 is a summation of comfort factors; similarly, equation 1 in col.11 of Remond is a summation of comfort parameters), wherein TEOCC is the thermal energy experienced by the occupant, qr corresponds to the thermal radiation sources (Ts in Ishikawa; φRS, φRV and φS in Remond), qcv corresponds to the thermal convection sources (Va in Ishikawa; φcv in Remond), and qcd corresponds to the thermal conduction sources (in the combination, Goenka’s seat heater 66 serves as a thermal conduction source; φcd in Fig.3 of Remond, where Remond does not take the thermal conduction source into account since no feature such as a seat heater is disclosed and the temperature of the seat is considered to be similar to that of the passenger, however, Remond discloses in col.11 lines 26-28 that, if appropriate, the thermal conduction source is also taken into account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goenka’s controller to provide an equation for determining the occupant personal comfort that includes the thermal energy provided by the seat heater for the thermal conduction source and detect a solar load on the vehicle using teachings from Remond and Ishikawa in order to provide a more accurate method of determining occupant personal comfort to control the microclimate devices.
In regards to claim 12, Goenka discloses that the thermal convection source is thermally conditioned airflow from a vent (36).
In regards to claim 13, Goenka discloses that the thermal conduction source is heating or cooling from a seat surface (66).
In regards to claim 15, Goenka discloses that the power management control algorithm reduces compressor load by reducing HVAC system operation (paragraph 36).
In regards to claim 16, Goenka discloses that the power management control algorithm reduces alternator load by reducing HVAC system operation (paragraph 36).
In regards to claim 17, Goenka discloses that power management control algorithm is configured to adjust the HVAC thermal conditioning system operation while adjusting power to at least one of the multiple microclimate devices in the auxiliary thermal conditioning system (paragraph 36).
In regards to claim 18, Goenka discloses that power management control algorithm is configured to reduce the HVAC thermal conditioning system operation while increasing power to at least one of the multiple microclimate devices in the auxiliary thermal conditioning system (paragraph 36, instruction set 84 controls operation of at least one of the main HVAC system 28 and the auxiliary system 30; therefore, while the main HVAC system is not operated, instruction set 84 operates the auxiliary system 30).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the power management module configured to be triggered by a remote start module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763